       Case:20-20206-MJK Doc#:54 Filed:03/11/21 Entered:03/11/21 05:46:34                                  Page:1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA

In the matter of:                                                    Chapter 13
                                                                     Case No. 20-20206-MJK
   William J. Calderwood &
   Dawn L. Calderwood
   101 Pin Oak Court
   Kingsland, GA 31548

   Social Security No.: XXX-XX-4454
                        XXX -XX-4448
                                               Debtor(s)
                                      TRUSTEE'S REPORT OF CONFIRMATION
   On Tuesday, August 18, 2020 the Bankruptcy Court confirmed the above debtor (s)' plan with payments of $3,600.00
MONTHLY for a period of 60 months. The dividend to unsecured creditors will not be less than 10%. Disbursements shall be
made by M. Elaina Massey, Trustee, to the following creditors:

Claim #         Creditor Name                                       Claim Status                            Claim Amount
ADMIN FEE       CLERK OF U S BANKRUPTCY COURT              PRIORITY                                                  $0.00
FILING FEE      CLERK OF U S BANKRUPTCY COURT              PRIORITY                                                  $0.00
ATTY FEE        R. FLAY CABINESS II, PC                    PRIORITY                                              $4,500.00
0001            AMERICAN HONDA FINANCE CORP                UNSECURED                                            $30,618.76
0002            ONEMAIN FINANCIAL                          UNSECURED                                             $9,373.95
0003            AMERICREDIT FINANCIAL SERVICES, INC.       MOTOR VEHICLE                                        $21,108.75
0004            WAYFINDER BK AS AGENT FOR PERFORMANCE FINANCE
                                                           MOTOR VEHICLE                                        $22,000.00
0005            GEORGIA DEPARTMENT OF REVENUE              PRIORITY                                              $1,634.00
0006            DISCOVER BANK                              UNSECURED                                             $6,234.01
0007            INTERNAL REVENUE SERVICE                   PRIORITY                                             $10,064.00
0008            HARLEY DAVIDSON CREDIT CORP.               MOTOR VEHICLE                                        $29,632.26
0011            NISSAN MOTOR ACCEPTANCE CORP               MOTOR VEHICLE                                        $13,946.87
0012            CAPITAL ONE BANK USA, NA                   UNSECURED                                             $5,316.61
0013            CAPITAL ONE BANK USA, NA                   UNSECURED                                             $5,828.16
0014            CAPITAL ONE BANK USA, NA                   UNSECURED                                             $4,993.01
0015            PORTFOLIO RECOVERY ASSOCIATES, LLC.        UNSECURED                                             $1,647.68
0016            PORTFOLIO RECOVERY ASSOCIATES, LLC.        UNSECURED                                             $1,579.61
0018            CITIBANK, NA                               UNSECURED                                             $1,965.63
0019            PORTFOLIO RECOVERY ASSOCIATES, LLC.        UNSECURED                                             $4,854.19
0020            PORTFOLIO RECOVERY ASSOCIATES, LLC.        UNSECURED                                             $5,241.13
0021            PORTFOLIO RECOVERY ASSOCIATES, LLC.        UNSECURED                                             $8,750.22
0022            PORTFOLIO RECOVERY ASSOCIATES, LLC.        UNSECURED                                             $1,410.66
0023            PORTFOLIO RECOVERY ASSOCIATES, LLC.        UNSECURED                                             $1,928.34
10004           WAYFINDER BK AS AGENT FOR PERFORMANCE FINANCE
                                                           UNSECURED                                             $2,381.13
10017           HOME POINT FINANCIAL CORPORATION           MTG - Pre-Petition Arrears                              $252.85

                                                           Page 1 of 1




                                             CERTIFICATE OF SERVICE
The undersigned hereby certifies that copies of this Report of Confirmation have been forwarded by first class mail, postage
prepaid, to the debtor(s), debtor(s)' attorney In this case and all parties listed above.
                                                                   /s / Tonya Posey
Dated this Thursday, March 11, 2021                               for the Office of M. Elaina Massey, Chapter 13 Trustee
                                                                  Post Office Box 1717
                                                                  Brunswick, Georgia 31521
                                                                  (912) 466-9787                                       TMP
